— Lumpkin J.

By the Court.

delivering the opinion.
We do not think the verdict in this case should be disturbed.
The Court of Ordinary, having jurisdiction over the subject, and acting, as we are bound to presume, with a full knowledge of Mr. McWilliams’s circumstances, passed an order authorizing him to retain the interest on the money received by him in South-Caroiina, for his minor children, for his trouble and expense in collecting the fund, his commissions, and to aid him in the support and maintenance of his wards. That order stands unreversed. One of the complainants, certainly, if not both, with a full knowledge of the facts, settled with their father seventeen years, and the other seven or eight years, before this bill was filed. Being satisfied that the arrangement made between the Court of Ordi*197nary and the guardian was a reasonable one, we are unwilling to interfere with it, especially after such a lapse of time. It was bad enough for these sons-in-law to rob the father of his daughters against his consent. It would be still worse to allow them to harass his old age, under the circumstances of this case, at this distant day.
Judgment affirmed.